Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-10 are currently active in the application with claims 1-10 being amended by the Applicant.
Response to Amendment
	Applicant’s amendments dated March 08, 2021 have been carefully considered and found to overcome all the rejections contained in the non-final rejection dated November 10, 2020 and therefore these rejections have been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Takase in view of Ohara, do not teach or reasonably suggest all the limitations of the instant claims.  Takase discloses a coal pulverizer, a gasifier, a gas turbine, a generator and a heat recovery system utilizing the exhaust gas of the gas turbine to generate steam.  Takase also teaches the use of denitrification within a furnace heated by the turbine exhaust however Takase does not disclose bleeding high-temperature exhaust gas and low-temperature exhaust gas as well as extreme-temperature exhaust gas as detailed in the figures to reach a prescribed temperature utilized for feedstock drying.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576.  The examiner can normally be reached on Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS B CALL/Primary Examiner, Art Unit 1732